       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT


                       FOR THE DISTRICT OF IDAHO




UNITED STATES OF AMERICA,           )
                                    )       Case No. CR-04-127-RCT
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )      MEMORANDUM DECISION
                                    )      AND ORDER
DAVID ROLAND HINKSON,               )
                                    )
      Defendant.                    )
                                    )
____________________________________)

                               INTRODUCTION

      Before the Court is Defendant David Roland Hinkson’s pro se emergency

motion for compassionate release in light of the COVID-19 pandemic. See Case

No. 1:04-cr-00127-RCT, Doc. No. 366. For the reasons explained below, the

Court denies the motion.

                                BACKGROUND

      The Court well remembers Hinkson’s criminal cases. In May 2004, a Boise

jury found Hinkson guilty of twenty-six criminal tax violations stemming from his

operation of WaterOz, a highly profitable water bottling company whose product
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 2 of 10




Hinkson claimed could cure various maladies and diseases. See Case No. 3:02-cr-

00142-BLW-RCT, Doc. No. 307; Case No. 1:04-cr-00127-RCT, Doc. No. 269-1 at

59:3–60:14, Doc. 269-3 at 96:24–97:6. For sentencing purposes the Court found

the loss to the government to be over $3.5 million in undeclared income and

unpaid employment taxes, and Hinkson also pleaded guilty to several misdemeanor

crimes involving Food, Drug, and Cosmetic Act (“FDA”) violations.

      While awaiting trial on the tax case, Hinkson was indicted for soliciting the

murders of three federal officials involved in the case: the Honorable Edward J.

Lodge, who was assigned to preside over the tax trial, Assistant United States

Attorney Nancy Cook, the lead prosecutor, and IRS Criminal Investigation

Division Special Agent Steven Hines, the case agent. See Case No. 1:04-cr-00127-

RCT, Doc. No. 37. A second Boise jury ultimately convicted Hinkson of three

counts of soliciting their murders, and this Court sentenced Hinkson on all of the

counts of conviction from his first and second trials, and from his guilty pleas to

the FDA violations, at a consolidated sentencing proceeding that spanned two

days. See Case No. 1:04-cr-00127-RCT, Doc. Nos. 265, 269, and 271-1.

      Because of the aggravated nature of Hinkson’s criminal behavior, including

his attempts to obstruct justice while criminal proceedings were pending against

him, the Court imposed a consolidated sentence of 516 months’ imprisonment, as

well as a fine of $100,000. Hinkson, who is now 63 years old, has served


                                          2
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 3 of 10




approximately 200 months; his anticipated release date is April 21, 2040.1 The

Federal Bureau of Prisons (“BOP”) reports that Hinkson has made only minimum

payments in $25 increments totaling $250 during his incarceration so far, and he

appears to have made no payments toward the taxes he owes. He has never

accepted responsibility for his conduct, and he has filed numerous unsuccessful

appeals and collateral attacks on his convictions, making bizarre allegations that he

is being held as a “political prisoner” or that he enjoys some form of “diplomatic

immunity” as being an ambassador for a Canadian First Nations tribe. His lack of

remorse is telling. Through privately-retained counsel, he is concurrently seeking

permission from the Ninth Circuit to file a second or successive § 2255 petition.

See Case No. 19-71881.

                              LEGAL STANDARD

      Hinkson brings this motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5239 (Dec. 21, 2018). A motion for compassionate release may be

made by either the Director of the BOP or by a defendant who has fully exhausted

administrative remedies within the BOP. 2 In order to modify a sentence and grant


1
  See https://www.bop.gov/inmateloc/.
2
  Hinkson also purports to seek relief under the CARES Act, extending the U.S.
Attorney General’s discretion to exercise emergency authority to further increase
the use of home confinement. Although Hinkson seems to confuse the remedies of

                                          3
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 4 of 10




compassionate release, a district court must engage in a three-step process. First, it

must consider the 18 U.S.C. § 3553(a) sentencing factors. Second, the Court must

find, as relevant here, that “extraordinary and compelling reasons warrant such a

reduction.” See 18 U.S.C. § 3582(c)(1)(A). The United States Sentencing

Commission has determined that “extraordinary and compelling reasons” to release

a defendant from BOP custody include: (1) medical conditions which diminish the

ability of the defendant to provide self-care in prison, (2) age-related deterioration,

(3) family circumstances, and (4) other extraordinary and compelling reasons that

exist either separately or in combination with the previously described categories.

See U.S.S.G. § 1B1.13. Third, the Court specifically must find that “the defendant

is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” See 18 U.S.C. § 3582(c)(1)(A). The government opposes

Hinkson’s motion. See Case No. 1:04-cr-00127-RCT, Doc. No. 368.

                                     ANALYSIS

   A. The § 3553(a) sentencing factors do not favor release and Hinkson is a
      continuing danger.

      Hinkson’s criminal behavior was prolonged and recidivist in nature. While

on pretrial release on the tax and FDA indictment, he committed further criminal


home confinement and compassionate release, thirty days have passed since he
submitted a request for compassionate release to the Warden of FCI Terre Haute,
where Hinkson is now housed. This establishes exhaustion under the First Step
Act and allows this Court to consider his motion. See 18 U.S.C. § 3582(c)(1)(A).
                                           4
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 5 of 10




acts from December 2002 to January 2003 by soliciting the deaths of the federal

officials involved in his tax prosecution, offering $10,000 a head to Elvin Joe

Swisher. Awaiting his 2005 trial for soliciting their murders, in November 2004 he

continued to solicit others to carry out the task from the Ada County Jail in which

U.S. marshals had placed him, by offering $30,000 to fellow inmate Chad Croner,

to do the job. See Case No. 1:04-cr-00127-RCT, Doc. No. 271-1 at 543:24–

551:11. As further evidence of his unrelenting hatred for his victims, Hinkson in a

face-to-face courtroom encounter at sentencing attempted to intimidate IRS Special

Agent Steven Hines when he stared at the case agent and mouthed, “You Mother

Fucker.” Doc. No. 269-3 at 113:21–116:4; Doc. No. 271-1 at 534:24–535:6.

      Based on the extensive record adduced at the two-day sentencing hearing in

these consolidated cases, the testimony the Court heard at his two trials spanning

almost five weeks in total, and the record of Hinkson’s behavior in prison to date,

the Court finds that the nature and circumstances of Hinkson’s offenses, his history

and characteristics, the substantial portion of his sentence that remains to be

served, and the need to avoid unwarranted sentencing disparities all weigh against

Hinkson’s release. See 18 U.S.C. § 3553(a)(1)–(4), (6). So, too, does Hinkson’s

continuing dangerousness.

      Not only did Hinkson evade his personal and professional tax obligations

and violate health and safety laws while operating WaterOz, he then attempted to


                                          5
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 6 of 10




use his substantial financial means on more than one occasion to have the federal

investigator, prosecutor, and district judge involved in his tax evasion case

murdered. The nature and circumstances of these offenses certainly do not favor

early release.

      An evaluation of Hinkson’s history and characteristics, as well as the

undersigned judge’s personal recollections of Hinkson’s behavior during these

lengthy criminal proceedings, reveals an intelligent man who believes that he is

above the law, holds a very skewed view of his legal obligations, is unwilling to

conform his behavior to lawful requirements, and steadfastly refuses to take

responsibility for his actions. Hinkson’s prison records suggest that nothing has

changed since the time of his crimes, trials, and sentencing. His personality and

nonconformist attitude remain the same. Hinkson has never taken responsibility

for his serious crimes, and he has paid virtually nothing towards his restitution and

fine. He has repeatedly committed disciplinary infractions while in prison,

including attempts to illegally conduct outside business from prison without

authorization and numerous instances of abuse of phone privileges—all of which

he has denied but for which he was administratively disciplined within the various

federal prisons in which he has been incarcerated. This too repeats identical

conduct which occurred when Hinkson was being held in federal pretrial detention

in Ada County, Idaho. He placed unauthorized telephone calls to third parties


                                          6
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 7 of 10




through his defense attorney’s office, see Case No. 1:04-cr-00127-RCT, Doc. No.

271-1 at 485:23–488:2, and he was found in possession of contraband while

housed at the county jail, id. at 497:20–498:9.

      The Court is also concerned, based on the federal prison disciplinary reports

submitted by the government in response to this motion, that Hinkson is exhibiting

a similar modus operandi while in prison that was revealed during the investigation

which led to his convictions. See Case No. 1:04-cr-00127-RCT, Doc. No. 369-1.

The Court found at sentencing that Hinkson engaged in complex business

transactions using shell business entities and transferring money to offshore bank

accounts, both here and abroad, to hide assets in order to avoid financial

responsibility for his willful conduct in circumventing reporting and withholding

requirements of the Tax Code, as well as to make himself judgment proof to the

IRS and private judgment creditors. See Doc. No. 271-1 at 361:3-7, 529:15–

530:15. Hinkson also violated the terms of his original pretrial release conditions

following surrender of his U.S. passport by seeking to acquire a new one, claiming

the original was “missing.” Id. at 496:25–497:16. The Court concluded at

sentencing that “the continuing security breaches and violations of institutional

rules of conduct committed by the defendant while in pretrial detention warrant a

recommendation to the Bureau of Prisons that the defendant be classified as a high-

risk inmate who refuses to comply with institutional rules, who poses a danger to


                                          7
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 8 of 10




federal officers, a risk of flight, and who has access to money already secreted

offshore.” Id. at 617:12–20.

      Hinkson’s Sentencing Guidelines range, based on a criminal history

category of I and an offense level of 41, was 324 to 405 months. After serving

approximately 200 months, he is still 124 months from completing even the bottom

of that sentencing range, let alone his actual 516-month sentence. Granting the

motion now would release Hinkson twenty-six years early, and would in itself

result in a gross sentencing disparity compared to others with similar offense levels

and similar crimes.

      Based on his motion and prison record, Hinkson exhibits an ongoing failure

to take responsibility for his actions and an inability or unwillingness to conform to

rules and requirements. Under the statute discussed above, the Court must find

that “the defendant is not a danger to the safety of any other person or to the

community.” The Court cannot make that finding as to this defendant. Nor does

his continuing behavior give the Court any confidence that Hinkson would abide

by any conditions of supervised release.

   B. Hinkson has not shown extraordinary and compelling reasons for
      release.

      Even if the § 3553(a) factors counseled early release and the Court were to

find that Hinkson is not a danger to the safety of others or the community, the

Court still would be unable to grant the motion because Hinkson has not
                                           8
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 9 of 10




demonstrated extraordinary and compelling reasons for release due to the COVID-

19 pandemic.

      The Centers for Disease Control and Prevention (“CDC”) has identified

factors that place individuals at higher risk for severe illness from COVID-19.3

Hinkson has not demonstrated that he meets any of the identified factors, as he is

not 65 years or older and his BOP medical records do not indicate that he suffers

from any of the serious underlying medical conditions listed, which include

chronic lung disease or moderate to severe asthma, serious heart conditions, severe

obesity, diabetes, liver disease, chronic kidney disease requiring dialysis, or

conditions causing a person to be immunocompromised. Further, the facility

where Hinkson is currently housed has reported very low numbers of infections to

date. 4 The Court thus finds that Hinkson has failed to demonstrate extraordinary

and compelling reasons for release.

      In his reply in support of his motion, Hinkson for the first time argues that

his consecutive sentences were imposed in violation of the law and therefore

constitute an extraordinary or compelling reason for release. See Case No. 1:04-cr-

00127-RCT, Doc. No. 371. The Court will not consider that argument here



3
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
at-increased-risk.html.
4
  See https://www.bop.gov/coronavirus/ (as of June 25, 2020, showing five
confirmed cases among inmates, no cases among staff, and one inmate death).
                                           9
       Case 1:04-cr-00127-RCT Document 373 Filed 07/07/20 Page 10 of 10




because parties “cannot raise a new issue for the first time in their reply brief.”

Calderon v. Experian Info. Solutions, Inc., 290 F.R.D. 508, 515 (D. Idaho 2013)

(quoting Nevada v. Watkins, 914 F.2d 1545, 1560 (9th Cir.1990)). Moreover,

Hinkson’s argument appears to be a collateral attack on his sentence, which this

Court cannot consider unless a second or successive petition is certified by a panel

of the Ninth Circuit Court of Appeals as provided by 28 U.S.C. § 2244. See 28

U.S.C. § 2255(h).

                                       ORDER

      In accordance with the Memorandum Decision above and the Court’s

findings herein,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion for

compassionate release (Doc. No. 366) is DENIED.

      The Clerk is directed to send a certified copy of this order to:

      Warden
      FCI Terre Haute
      Federal Correctional Institution
      4200 Bureau Road North
      Terre Haute, IN 47808
            Re: David Roland Hinkson
                Inmate No. 08795-023

      DATED this 7th day of July 2020, at Coeur d’Alene, Idaho.
                                                                       July, 07 2020




                                           10
